Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 1 of 8 PageID #: 1



Michael S. Adler
COHEN, WEISS AND SIMON LLP
900 Third Avenue, Suite 2100
New York, NY 10022
212-563-4100
madler@cwsny.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
THE RETIREMENT FUND OF LOCAL 1482                               :
PAINT AND ALLIED PRODUCTS                                       :
MANUFACTURERS, BY ITS TRUSTEE,                                  : Civil Action No.
                                                                :
                                    Plaintiff,                  :
                              vs.                               :
                                                                :
NORTHERN ADHESIVES, INC. a/k/a                                  :
NORTHERN ADHESIVES CO., INC.,                                   :
                                    Defendant.                  :
--------------------------------------------------------------- x

                                                 COMPLAINT

                  Plaintiff, the Retirement Fund of Local 1482 Paint and Allied Products

Manufacturers (the “Retirement Fund”), by its Trustee (the “Trustee”), by and through its

attorneys, Cohen, Weiss and Simon LLP, allege as follows:

                                              INTRODUCTION

                  1.       This is an action under the Employee Retirement Income Security Act

(“ERISA”) and the Labor Management Relations Act (“LMRA”) to collect delinquent

contributions, surcharges, and various other sums owed by an employer to an employee benefit

plan.

                                      JURISDICTION AND VENUE

                  2.       The Court has jurisdiction over this action pursuant to 28 U.S.C. §1331

and 29 U.S.C. §§185(a), 1132(a)(3), 1132(e)(1), 1132(f) and 1145.
Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 2 of 8 PageID #: 2



                3.      Venue lies in this district under Sections 502(e)(2) and 4301(d) of ERISA,

29 U.S.C. §§1132(e)(2) and 1451(d), as the defendant has its principal place of business in this

district.

                                          THE PARTIES

                4.      Plaintiff is the Retirement Fund and the Trustee of the Retirement Fund.

The Trustee is a “fiduciary” of the Retirement Fund as defined in Section 3(21)(A) of ERISA, 29

U.S.C. § 1002(21)(A).

                5.      The Retirement Fund is an “employee benefit plan” and “multiemployer

plan” within the meaning of 29 U.S.C. §1002(3) and §1002(37).

                6.      The Retirement Fund is maintained pursuant to a trust agreement and plan

documents for the purposes of collecting and receiving contributions from employers bound to

applicable collective bargaining agreements with Local 1482 and its successor, Local 206,

affiliated with the International Union of Painters and Allied Trades, AFL-CIO (the “Union”),

and providing benefits to eligible participants.

                7.      The collective bargaining agreements, trust agreement, and plan

documents set forth “terms of the plan” within the meaning of 29 U.S.C. §1132(a)(3) and 29

U.S.C. §1145.

                8.      Northern Adhesives, Inc. a/k/a Northern Adhesives Co., Inc. (“Northern

Adhesives”) is, and at all times relevant to this action has been, an “employer” within the

meaning of 29 U.S.C. §1002(5) and the relevant plan documents.

                9.      Northern Adhesives’ current principal place of business is 62-15 60th

Lane, Maspeth, New York 11378.




                                                   -2-
Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 3 of 8 PageID #: 3



                                FACTUAL BASIS FOR CLAIM

The Collective Bargaining Agreement, the Trust
Agreements, the Rehabilitation Plan, and the Obligation to Contribute to the Retirement Fund

               10.      Northern Adhesives, at all times relevant to this action, has been party to a

collective bargaining agreement obligating it to contribute to the Retirement Fund.

               11.      The collective bargaining agreements bind Northern Adhesives to the

terms of the Retirement Fund’s trust agreement and plan documents.

               12.      The collective bargaining agreements obligate Northern Adhesives to

remit contributions to the Retirement Fund, in accord with the terms and conditions of the

collective bargaining agreements, trust agreements, and plan documents.

               13.      The collective bargaining agreements permit the Retirement Fund to audit

Northern Adhesives’ books and records to determine whether it has fully complied with its

obligation to remit contributions to the Retirement Fund.

               14.      On or about September 1, 2008, the Retirement Fund’s Plan Actuary

determined that the Retirement Fund had reached “Critical Status” under the Pension Protection

Act and ERISA.

               15.      Accordingly, in accord with the requirements set forth in Section 4245 of

ERISA, the then trustees of the Retirement Fund set forth a rehabilitation plan (the

“Rehabilitation Plan”) intended to increase the Retirement Fund’s funded percentage and to

forestall insolvency.

               16.      The period the Rehabilitation Plan is in effect runs from September 1,

2010 through August 31, 2020.




                                                -3-
Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 4 of 8 PageID #: 4



                17.     Under the terms of the Rehabilitation Plan, all contributing employers

were assessed a 5% surcharge to contributions due to the Retirement Fund for the first year the

Rehabilitation Plan was in effect, and 10% for each successive year thereafter.

Reporting Obligations

                18.     Pursuant to the collective bargaining agreement and applicable law,

Northern Adhesives is obligated to report all hours of covered employment worked when

remitting contributions.

                19.     Northern Adhesives has failed to report hours of covered employment

worked for the period commencing July 1, 2015 and continuing to the present.

                20.     By letter dated September 13, 2019, counsel to the Retirement Fund

demanded that Northern Adhesives report all unreported hours of covered employment worked

beginning with the month of July 2015.

                21.     Despite demand, Northern Adhesives has failed to report all unreported

hours of covered work beginning with the month of July 2015 and continuing to the present.

Contributions

                22.     Pursuant to the terms of the applicable collective bargaining agreements,

Northern Adhesives is obligated to report and remit contributions for all periods covered by this

action.

                23.     Northern Adhesives has failed to report and remit contributions beginning

with the month of July 2019 and continuing to the present.

                24.     By letter dated September 13, 2019, counsel to the Retirement Fund

demanded that Northern Adhesives report and remit contributions beginning with the month of

July 2019 and continuing to the present.




                                                -4-
Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 5 of 8 PageID #: 5



               25.     Despite demand, Northern Adhesives has failed to report and remit

contributions beginning with the month of July 2019 and continuing to the present.

Surcharges

               26.     Pursuant to the Rehabilitation Plan, Northern Adhesives was required to

report and remit a surcharge on all contributions for all periods covered by this action.

               27.     Northern Adhesives has failed to remit $1,876.55 in surcharges for the

months of July 2015 through June 2019.

               28.     Northern Adhesives has failed to report and remit surcharges beginning

with the month of July 2019 and continuing to the present.

               29.     By letter dated September 13, 2019, counsel to the Retirement Fund

demanded that Northern Adhesives report and remit surcharges beginning with the month of July

2015.

               30.     Despite demand, Northern Adhesives has failed to report and remit

surcharges beginning with the month of July 2015 and continuing to the present.

Damages for Late-Paid Contributions and Surcharges

               31.     Northern Adhesives failed to timely remit contributions beginning with

the month of July 2015 and continuing to the present.

               32.     Northern Adhesives failed to timely remit surcharges due beginning with

the month of July 2015 and continuing to the present.

               33.     Accordingly, pursuant to the terms of the applicable collective bargaining

agreements, trust agreements, and plan documents, and 29 U.S.C. §§ 1132 and 1145, Northern

Adhesives owes interest, liquidated damages, and attorney’s fees and costs on all unpaid and

late-paid contributions and surcharges.




                                                -5-
Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 6 of 8 PageID #: 6



Other Amounts

               34.    On information and belief, additional contributions, surcharges, interest,

liquidated damages, and attorney’s fees and costs will continue to become due and owing by the

Northern Adhesives to the Retirement Fund during the pendency of this action.

                                            COUNT I

               35.    Plaintiff repeats and reallege the allegations set forth in the preceding

paragraphs.

               36.    Section 515 of ERISA, 29 U.S.C. §1145, requires that “[e]very employer

who is obligated to make contributions to a multiemployer plan under the terms of the plan or

under the terms of a collectively bargained agreement shall, to the extent not inconsistent with

law, make such contributions in accordance with the terms and conditions of such plan or such

agreement.”

               37.    Northern Adhesives’ failure to pay contributions, surcharges, interest,

liquidated damages, and attorney’s fees and costs owing to the Retirement Fund violates the

collective bargaining agreements, trust agreements, and plan documents, and thus gives rise to an

action under ERISA Section 515.

               38.    Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), mandates that

                      In any action under this subchapter by a fiduciary for or on behalf
                      of a plan to enforce [Section 515] in which a judgment in favor of
                      the plan is awarded, the court shall award the plan,

                      (a)     the unpaid contributions,
                      (b)     interest on the unpaid contributions,
                      (c)     an amount equal to the greater of
                              (i)     interest on the unpaid contributions or;
                              (ii)    liquidated damages provided for under the plan in an
                                      amount not in excess of 20 percent (or such higher
                                      percentage as may be permitted under Federal or State law)
                                      of the [unpaid contributions],



                                               -6-
Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 7 of 8 PageID #: 7



                        (d)    reasonable attorney’s fees and costs of the action, to be paid by the
defendant, and
                        (e)    such other legal or equitable relief as the court deems appropriate.

                        For purposes of this paragraph, interest on unpaid contributions
                        shall be determined by using the rate provided under the plan….

                 39.    The Retirement Fund is thus entitled under ERISA Section 502(g)(2) to

unpaid contributions, surcharges, interest, liquidated damages, attorney’s fees and costs.

                                             COUNT II

                 40.    Plaintiff repeats and reallege the allegations set forth in the preceding

paragraphs.

                 41.    Section 301 of the LMRA, 29 U.S.C. §185(a), provides a federal cause of

action for “[s]uits for violation of contracts between an employer and a labor organization.”

                 42.    By failing to pay the contributions, surcharges, and other amounts owing,

Northern Adhesives has violated the applicable collective bargaining agreements, trust

agreements, and plan documents.

                 43.    Northern Adhesives is thus liable under LMRA Section 301(a) for the

unpaid contributions, surcharges, interest, liquidated damages, attorney’s fees and costs.

                                     PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff requests that the Court enter a judgment:

                 1.     Ordering Northern Adhesives to report all unreported hours of covered

employment worked;

                 2.     Ordering Northern Adhesives to pay to the Retirement Fund (i) all

delinquent contributions and surcharges owed; (ii) interest on all unpaid and late-paid

contributions and surcharges; (iii) liquidated damages on all unpaid and late-paid contributions

and surcharges; and (v) the Retirement Fund’s attorney’s fees and costs.



                                                 -7-
Case 1:19-cv-05609-MKB-RER Document 1 Filed 10/03/19 Page 8 of 8 PageID #: 8



               3.     Providing such other legal and equitable relief as the Court deems proper,

including injunctive relief where warranted.


Dated: October 3, 2019
       New York, New York

                                                Respectfully submi e l,


                                                Michael S. Adler
                                                COHEN, WEISS AND SIMON LLP
                                                900 Third Avenue, 21st Floor
                                                New York, New York 10022-4869
                                               (212)563-4100
                                                madler@cwsny.com

                                                Attorneys for Plaintiff




                                               8
